By the Court.

Lumkin, J.,
delivering the opinion.
This action is founded on an exemplification from California, and the question is, does it come under the Act of the 10th of April, 1850, or the 22d of April, 1850.
I remark, we do not feel at liberty to sit as an appellate Court in this case. It was tried in the Magistrate’s Court óf Greenwood township, and on appeal, taken to the County Court of Eldorado. The action was defended on its merits, and no plea to the jurisdiction of the Court was made, and we do not feel at liberty to go behind the Clerk’s certificate, to enquire into the constitutional competency of the Court which rendered this judgment. But if we did, it is apparent that the case cannot come under the Act of the 10th of April, 1850, for that Act is limited expressly to cases sounding in damages in $200 00, a less sum, and for this and other reasons, we think it quite manifest that it does not come under this Act.
Whereas, we find that the provisions of the Act of 22d of April, 1850, have been strictly complied with, and it is covered completely by the provisions of the latter Act, and the Judge should so have instructed 'the jury.
The truth is, the Act of the 10th of April, 1850, confers ordinary jurisdiction to the Magistrate’s Court. But the Act of the 22d of April, 1850, is analagous in its provisions to our forcible entry and detainer Act, giving damages for a *443gold claim that is improperly withheld. In other words, it confers this extra jurisdiction upon this Court in addition to its ordinary functions.